966 F.2d 1452
NOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.Charles G. HANSON, III;  Jayne Hanson;  Hanson Ventures,Inc., doing business as Texas TLC, Plaintiffs-Appellants,v.TOTAL LIFESTYLE CORPORATION;  Jean Landsee;  Cortland C.McLeod;  Tacker & Shelton, P.C.;  Dan R. Tacker;L. Douglas Shelton, Defendants,Pamela J. MILLS;  Rudnick & Wolfe;  Defendants-Appellees.
No. 92-5480.
United States Court of Appeals, Sixth Circuit.
May 21, 1992.

Before NATHANIEL R. JONES and RALPH B. GUY, Jr., Circuit Judges, and JOINER, Senior Judge.*

ORDER

1
Plaintiffs filed a notice of appeal from the district court's order granting summary judgment in favor of two of the six defendants in this action and dismissing the claims asserted against them.   In response to a show cause order issued by this court, plaintiffs moved for certification of the order pursuant to Rule 54(b), Fed.R.Civ.P.   Plaintiffs now request a stay of a ruling on jurisdiction in this court pending a ruling by the district court on the Rule 54(b) motion.


2
Absent a proper certification for interlocutory appeal, an order disposing of fewer than all the parties or claims in an action is nonappealable.   Liberty Mutual Insurance Co. v. Wetzel, 424 U.S. 737, 744 (1976);   William B. Tanner Co. v. United States, 575 F.2d 101, 102 (6th Cir.1978) (per curiam).   Moreover, a Rule 54(b) certification entered after the filing of a notice of appeal generally cannot impart appellate jurisdiction.   Oak Construction Company v. Huron Cement Company, 475 F.2d 1220 (6th Cir.1973) (per curiam).   Thus, plaintiffs will be required to file a new notice of appeal following any Rule 54(b) certification by the district court.


3
It therefore is ORDERED that the motion to stay a ruling on jurisdiction is denied and this action is sua sponte dismissed for lack of jurisdiction.



*
 The Honorable Charles W. Joiner, U.S. Senior District Judge for the Eastern District of Michigan, sitting by designation